DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to amended claim 24 and new claims 44-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-27, 29-30, and 32-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 11-17, and 20 of U.S. Patent No. 10,682,070. 
Instant Application 16/221,759
Claims – 12/17/2018
U.S. Patent No. 10,682,070

24. A medical system comprising: a probe comprising: a coil; and a terminal distal end; a guide instrument comprising a terminal distal end, a sensor embedded in a wall of the instrument, and a lumen sized to receive the probe, wherein the probe is configured to be inserted through the lumen to reach a worksite, and wherein at the worksite, the terminal distal end of the probe is configured to reach at least the terminal distal end of the guide instrument; and processing hardware configured to receive a first signal from the coil and to receive a second signal from the sensor. 
25. The medical system of claim 24, wherein the second signal received from the sensor indicates a pointing direction of the guide instrument. 
26. The medical system of claim 24, wherein the processing hardware is configured to use the first signal and the second signal to determine six degrees of freedom of the probe. 
27. The medical system of claim 24, wherein the processing hardware is further configured to use the first signal and the second signal to determine a roll angle of the probe. 
28. The medical system of claim 27, wherein the probe comprises a surgical tool, a camera, or a vision system. 
29. The medical system of claim 24, wherein the processing hardware is configured to receive the first signal and the second signal when the probe is at the worksite. 
30. The medical system of claim 29, wherein after the processing hardware receives the first signal and the second signal, the probe is configured to be removed from the lumen of the guide instrument. 
31. The medical system of claim 24, wherein the sensor comprises a second coil, and wherein a normal direction of the coil is different from a normal direction of the second coil. 
32. The medical system of claim 31, wherein the normal direction of the coil is perpendicular to the normal direction of the second coil. 
33. The medical system of claim 24, wherein the probe comprises a surgical tool, a camera, or a vision system. 
34. The medical system of claim 24, wherein the guide instrument comprises a catheter, an endoscope, a bronchoscope, or a cannula. 
35. The medical system of claim 24, wherein: the sensor comprises a second coil; and the processing hardware is configured to receive the second signal from the second coil and employ the second signal as an indication of a pointing direction of the guide instrument. 
36. The medical system of claim 35, further comprising a field generator configured to generate a varying magnetic field that induces the first signal in the coil and induces the second signal in the second coil. 
37. The medical system of claim 24, wherein the coil comprises wire that is wound in a plurality of loops collectively defining a first core extending along a lengthwise direction of the probe, wherein each of the loops defines a first normal direction that is at a non-zero angle relative to the lengthwise direction. 
38. The medical system of claim 24, wherein the guide instrument further comprises: a proximal section; a steerable distal section; and a plurality of actuation cables extending from the proximal section into the steerable distal section, wherein each actuation cable of the plurality of actuation cables is configured to actuate the steerable distal section. 
39. The medical system of claim 38, further comprising an actuator, wherein each actuation cable of the plurality of actuation cables is coupled to the actuator, and wherein the actuator is configured to actuate the steerable distal section of the guide instrument by actuating at least one actuation cable of the plurality of actuation cables. 
40. The medical system of claim 24, wherein: the sensor comprises a shape sensor; and the processing hardware is configured to receive the second signal from the shape sensor and employ the second signal as an indication of a pointing direction of the guide instrument. 
41. The medical system of claim 24, wherein a roll axis of the probe extends in a direction normal to the sensor. 
42. The medical system of claim 24, further comprising a medical tool sized to extend within the lumen of the guide instrument, wherein a terminal distal end of the medical tool is configured to reach at least the terminal distal end of the guide instrument. 
43. The medical system of claim 42, wherein the medical tool includes a second coil, and wherein the processing hardware is configured to receive a third signal from the second coil and to use both the third signal from the second coil and the second signal from the sensor to determine a roll angle of the medical tool. 
44. (New) A medical system comprising:
a probe comprising:
a coil; and a terminal distal end;
a guide instrument comprising a terminal distal end, a sensor embedded in a wall of the guide instrument, and a lumen sized to receive the probe, wherein the probe is configured to be inserted through the lumen to reach a worksite, and wherein at the worksite, the terminal distal end of the probe is configured to reach at least the terminal distal end of the guide instrument; and processing hardware configured to:receive a first signal from the coil and to receive a second signal from the sensor; and use the first signal and the second signal to determine a roll angle of the probe.
45. (New) The medical system of claim 44, wherein the probe comprises a surgical tool, a camera, or a vision system. 

1. A medical system comprising: a probe comprising a terminal distal end; a first coil in the probe; a guide instrument comprising a terminal distal end and defining a lumen sized to guide the probe, wherein the probe is configured to be inserted through the lumen to reach a worksite, and wherein at the worksite, the terminal distal end of the probe is configured to reach at least the terminal distal end of the guide instrument; a sensor embedded in a wall of the guide instrument; and processing hardware configured to receive a first induced signal from the first coil and to receive from the sensor an indication of a pointing direction of the guide instrument, the processing hardware being configured to use both the first induced signal from the first coil and the indication of the pointing direction from the sensor to determine a roll angle of the probe. 
    2. The system of claim 1, wherein the probe comprises one of a surgical tool, a camera, or a vision system. 
    3. The system of claim 1, wherein the guide instrument comprises one of a catheter, an endoscope, a bronchoscope, or a cannula. 
    4. The system of claim 3, wherein the probe comprises one of a surgical tool, a camera, or a vision system. 
    5. The system of claim 1, wherein: the sensor comprises a second coil in the guide instrument; and the processing hardware is configured to receive a second induced signal from the second coil and employ the second induced signal as the indication of the pointing direction. 
    6. The system of claim 5, further comprising a field generator configured to generate a varying magnetic field that induces the first induced signal in the first coil and induces the second induced signal in the second coil. 
    7. The system of claim 5, wherein the second coil is a helical coil. 
    8. The system of claim 1, wherein the first coil comprises wire that is wound in a plurality of loops collectively defining a first core extending along a lengthwise direction of the probe, wherein each of the loops defines a first normal direction that is at a non-zero angle relative to the lengthwise direction. 
    9. The system of claim 1, wherein the processing hardware is configured to use the first induced signal and the indication of the pointing direction from the sensor to determine six degrees of freedom of the probe. 
    10. The system of claim 1, wherein the first coil is the only coil in the probe. 
    11. The system of claim 1, wherein the processing hardware is configured to receive the first induced signal and the indication of the pointing direction when the probe is at the worksite. 
    12. The system of claim 11, wherein after the processing hardware receives the first induced signal and the indication of the pointing direction, the probe is configured to be removed from the lumen of the guide instrument. 
    13. The system of claim 1, wherein the guide instrument further comprises: a proximal section; a steerable distal section; and a plurality of actuation cables extending from the proximal section into the steerable distal section, wherein each actuation cable of the plurality of actuation cables is configured to actuate the steerable distal section. 
    14. The system of claim 13, further comprising an actuator, wherein each actuation cable of the plurality of actuation cables is coupled to the actuator, and wherein the actuator is configured to actuate the steerable distal section of the guide instrument by actuating each actuation cable of the plurality of actuation cables. 
    15. The system of claim 1, wherein: the sensor comprises a shape sensor; and the processing hardware is configured to receive a second signal from the shape sensor and employ the second signal as the indication of the pointing direction. 
    16. The system of claim 1, wherein a roll axis of the probe extends in a direction normal to the sensor in the guide instrument. 
    17. The system of claim 1, further comprising a surgical tool sized to extend within the lumen of the guide instrument, wherein a terminal distal end of the surgical tool is configured to reach at least the terminal distal end of the guide instrument. 
    18. The system of claim 17, wherein the surgical tool includes a biopsy needle. 
    19. The system of claim 17, wherein the surgical tool includes a second coil, and wherein the processing hardware is configured to receive a second induced signal from the second coil and to use both the second induced signal from the second coil and the indication of the pointing direction from the sensor to determine a roll angle of the surgical tool. 
    20. The system of claim 19, wherein the surgical tool includes an asymmetric biopsy needle, and wherein the processing hardware is configured to determine the roll angle of the surgical tool when the surgical tool extends past the terminal distal end of the guide instrument. 



Regarding to instant claim(s) 24-27, 29-30, and 32-45, patented claim(s) set(s) forth the above-mapped limitations. 
The patented claim(s) do/does not explicitly set forth the above-underlined limitations. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24-27, 29-30, and 32-45 of the instant application is similar (generic) to claims 1-6, 8-9, 11-17, and 20 of US Patent 10,682,070. Specifically, claim 24-25 and 27 and claim 44 of instant application is same as claim 1 of US Patent 10,682,070, wherein claims 24 and 44 recite “a first signal” while claims 1 of US Patent 10,682,070 recites “a first induced signal.”  In addition, claim 36 of the instant application recites “induces the first signal,” thus, is essentially claiming “induced first signal” in claim 1 of US Patent 10,682,070.
Therefore, claims 1-6, 8-9, 11-17, and 20 of US Patent 10,682,070 in essence is a “species” of the generic invention of claims 24-27, 29-30, and 32-45 of the instant application. It has been held that the generic invention is “anticipated” by the “species.” 
The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-27, 29-30, and 32-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the first coil" in line 7 page 2.  There is insufficient antecedent basis for this limitation in the claim, as “A first coil” was not previously recited. 
Claim 24 recites “a coil,” “a first coil,” and “the coil” and it seems that the applicant intends to claim all of them as same coil, thus, appropriate amendment would be advised to clarify whether first coil is same as the coil. 
Claims 35 and 43 recites “a second coil” and is not clear whether claimed second coil is same as previously recited “a second coil” in claim 24 or different coil. 
Claims 25-27, 29-30, 32-43 are rejected due to their dependency upon rejected claim 24 as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
	
Claims 24-25, 27-30, 33-35, 37, 42, and 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Chang et al.,” US 2006/0004286 (hereinafter Chang) and in view of “Tolkowsky,” US 2010/0041949 (hereinafter Tolkowsky), and “Tgavalekos et al.,” US 2009/0118620 (hereinafter Tgavalekos). 
Regarding to claim 24, Chang teaches a medical system comprising: 
a probe comprising a coil and a terminal distal end (inner tube 102 with sensor 16 [0081]-[0083]);
a guide instrument comprising a terminal distal end, a sensor, and a lumen sized to receive the probe, wherein the probe is configured to be inserted through the lumen to reach a worksite, and wherein at the worksite, the terminal distal end of the probe is configured to reach at least the terminal distal end of the guide instrument (outer tube 100 with sensor 16 [0081]-[0083]); and
processing hardware configured to receive a first signal from the coil and to receive a second signal from the sensor ([0113]).
Chang does not explicitly teach amended limitation of “a sensor embedded in a wall of the guide instrument.” 
However, in the analogous field of endeavor in navigating medical procedures in luminal structure, Tolkowsky discloses that location sensor comprising coils, be embedded within the wall of the sheath, where the tool is inserted through the main channel of the sheath ([0354]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensing coils as taught by Chang to incorporate teaching of Tolkowsky, since sensors embedder within the wall was well known in the art as taught by Tolkowsky.  One of ordinary skill in the art could have combined the elements as claimed by Chang with no change in their respective functions, configure its coil to be embedded within the wall of the guide instrument, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide no block or obstruction of location sensor and the tool ([0354]), and there was reasonable expectation of success.
Chang and Tolkowsky do not explicitly disclose that a normal direction of the first coil is different from a normal direction of the second coil as amended.
However, in the analogous field of endeavor in tracking a medical instrument, Tgavalekos teaches catheter equipped with two tracking coils, where a first tracking coil is in perpendicular with respect to a second tracking coil to estimate position and orientation of the catheter with six degrees of freedom, including a roll angle (Fig. 4 [0049]-[0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensing coils as taught by Chang and Tolkowsky to incorporate teaching of Tgavalekos, since two coils in perpendicular direction with each other was well known in the art as taught by Tgavalekos.  One of ordinary skill in the art could have combined the elements as claimed by Chang with no change in their respective functions, configure one of the coil to be perpendicular with respect to the other coil, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide estimation of position and orientation of the instrument with six degrees of freedom ([0050]), and there was reasonable expectation of success.
Regarding to claims 25, 27-30, 33-35, 37, and 42, Chang, Tolkowsky, and Tgavalekos together teach all limitations of claim 24 as discussed above.
Chang further teaches following limitations:
Of claim 25, wherein the second signal received from the sensor indicates a pointing direction of the guide instrument ([0118] pitch/roll sensor)
Of claim 27, wherein the processing hardware is further configured to use the first signal and the second signal to determine a roll angle of the probe ([0118] roll sensor).
Of claim 28, wherein the probe comprises a surgical tool, a camera, or a vision system ([0069], [0071] guidewire, catheter, [0078] working element performing therapeutic or diagnostic function)
Of claim 29, wherein the processing hardware is configured to receive the first signal and the second signal when the probe is at the worksite (real time position [0113])
Of claim 30, wherein after the processing hardware receives the first signal and the second signal, the probe is configured to be removed from the lumen of the guide instrument (tubular guide may be removed leaving the guidewire in place and working device ,ay then be inserted over the guidewire [0102], after delivering working device to a site, working device may be removed ([0103])
Of claim 33, wherein the probe comprises a surgical tool, a camera, or a vision system (working element such as dilator, balloon, cutter [0020])
Of claim 34, wherein the guide instrument comprises a catheter, an endoscope, a bronchoscope, or a cannula (working devices such as cannula, catheter [0020])
Of claim 35, wherein: the sensor comprises a second coil (first and second coils 16 Figures 4C and E); and the processing hardware is configured to receive the second signal from the second coil and employ the second signal as an indication of a pointing direction of the guide instrument ([0082] and pitch/roll sensor that indicates a positioning direction of the guide instrument as claimed[0118])

Of claim 37, wherein the coil comprises wire that is wound in a plurality of loops collectively defining a first core extending along a lengthwise direction of the  probe, wherein each of the loops defines a first normal direction that is at a non-zero angle relative to the lengthwise direction (Figures 4C and 4E, 16 sensor comprises a wire that is wound in a plurality of loops defining a first core extending along a lengthwise direction of the probe, direction of the loop is almost 90 degrees from the lengthwise direction of the probe as depicted in the figures 4C and 4E [0075]). 

Of claim 42, further comprising a medical tool sized to extend within the lumen of the guide instrument, wherein a terminal distal end of the medical tool is configured to reach at least the terminal distal end of the guide instrument (Figures 4C, E, G, and I : 102 inner tube’s outermost diameter is smaller than the innermost diameter of outer tube [0081]-[0082], various types of working devices are deliver and removed [0103])
Regarding to claim 44, Chang teaches a medical system comprising: 
a probe comprising a coil and a terminal distal end (inner tube 102 with sensor 16 [0081]-[0083]);
a guide instrument comprising a terminal distal end, a sensor, and a lumen sized to receive the probe, wherein the probe is configured to be inserted through the lumen to reach a worksite, and wherein at the worksite, the terminal distal end of the probe is configured to reach at least the terminal distal end of the guide instrument (outer tube 100 with sensor 16 [0081]-[0083]); and
processing hardware configured to receive a first signal from the coil and to receive a second signal from the sensor ([0113]).
Chang does not explicitly teach amended limitation of “a sensor embedded in a wall of the guide instrument.” 
However, in the analogous field of endeavor in navigating medical procedures in luminal structure, Tolkowsky discloses that location sensor comprising coils, be embedded within the wall of the sheath, where the tool is inserted through the main channel of the sheath ([0354]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensing coils as taught by Chang to incorporate teaching of Tolkowsky, since sensors embedder within the wall was well known in the art as taught by Tolkowsky.  One of ordinary skill in the art could have combined the elements as claimed by Chang with no change in their respective functions, configure its coil to be embedded within the wall of the guide instrument, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide no block or obstruction of location sensor and the tool ([0354]), and there was reasonable expectation of success.
Chang and Tolkowsky do not explicitly disclose that a normal direction of the first coil is different from a normal direction of the second coil and use the first and second signal to determine a roll angle of the probe.
However, in the analogous field of endeavor in tracking a medical instrument, Tgavalekos teaches catheter equipped with two tracking coils, where a first tracking coil is in perpendicular with respect to a second tracking coil to estimate position and orientation of the catheter with six degrees of freedom, including a roll angle (Fig. 4 [0049]-[0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensing coils as taught by Chang and Tolkowsky to incorporate teaching of Tgavalekos, since two coils in perpendicular direction with each other was well known in the art as taught by Tgavalekos.  One of ordinary skill in the art could have combined the elements as claimed by Chang with no change in their respective functions, configure one of the coil to be perpendicular with respect to the other coil, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide estimation of position and orientation of the instrument with six degrees of freedom ([0050]), and there was reasonable expectation of success.
Regarding to claim 45, Chang, Tolkowsky, and Tgavalekos together teach all limitations of claim 44 as discussed above.
Chang further teaches the probe comprises a surgical tool, a camera, or a vision system (working element such as dilator, balloon, cutter [0020]).
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang, Tolkowsky, and Tgavalekos as applied to claim 35 above, and further in view of “Ormsby et al.,” US 2011/0130750 (hereinafter Ormsby).
Regarding to claim 36, Chang, Tolkowsky, and Tgavalekos together teach all limitations of claim 35 as discussed above.
Chang does not explicitly teach a field generator configured to generate a varying magnetic field that induces the first signal in the coil and induces the second signal in the second coil.
However, in the analogous field of electromagnetic tracking, Ormsby teaches that an electromagnetic field generator that generates an electromagnetic field, inducing a voltage in tracking sensor coil ([0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify electromagnetic tracking sensors as taught by Chang to incorporate teaching of Ormsby, since an electromagnetic generator was well known in the art as taught by Ormsby.  One of ordinary skill in the art could have combined the elements (EM tracking sensors) as claimed by Chang with no change in their respective functions, but simply adding an external electromagnetic field generator, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to induce voltage to calculate the position and orientation of the sensor incorporated tip in a patient’s body ([0026]), and there was reasonable expectation of success.
Claims 26, 41, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang, Tolkowsky, and Tgavalekos as applied to claims 24 and 42 above, and further in view of “Anderson et al.,” US 2009/0096443 (hereinafter Anderson).
Regarding to claims 26, 41, and 43, Chang and Tolkowsky together disclose all limitations of claims 24 and 42 as discussed above.
Chang does not further explicitly teach details on determining six degrees of freedom of the probe using first and second signals (claim 26), the sensor comprises a second coil, and a normal direction of the coil is different from a normal direction of the second coil (claim 31), wherein a roll axis of the probe extends in a direction normal to the sensor (claim 41), and wherein the medical tool includes a second coil, and wherein the processing hardware is configured to receive a third signal from the second coil and to use both the third signal from the second coil and the second signal from the sensor to determine a roll angle of the medical tool (claim 43). 
However, in the analogous field of electromagnetic tracking sensors, Anderson teaches EM tracking sensors with following limitations:
Of claim 26, wherein the processing hardware is configured to use the first signal and the second signal to determine six degrees of freedom of the probe (six degrees of freedom, [0007] and [0024]).
Of claim 41, wherein a roll axis of the probe extends in a direction normal to the sensor ([0049]-[0050])
Of claim 43, wherein the medical tool includes a second coil, and wherein the processing hardware is configured to receive a third signal from the second coil and to use both the third signal from the second coil and the second signal from the sensor to determine a roll angle of the medical tool ([0050])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second coils as taught by Chang to incorporate teachings of Anderson, since arranging two receiving coils in different orientations was well known in the art as taught by Anderson.  One of ordinary skill in the art could have combined the first and second coils as claimed by Chang with no change in their respective functions, but rearranging two coils to be at different orientation, determining six degrees of freedom information, a roll axis extending normal to the sensor, determining a roll angle of the tool using coil and the sensor, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow maximum accuracy and all six degrees of freedom can be tracked ([0048]), and there was reasonable expectation of success.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang, Tolkowsky, and Anderson as applied to claim 38 above, and further in view of “Acker et al.,” US 6,253,770 (hereinafter Acker).  
Regarding to claim 32, Chang, Tolkowsky, and Anderson together disclose all limitations of claim 38 as discussed above.
Chang, Tolkowsky, and Anderson do not further teach that the normal direction of the coil is perpendicular to the normal direction of the second coil.
However, in the analogous field of endeavor in coil based position sensing system, Acker discloses first and second sensing coils, arranged in perpendicular manner (Col. 10 lines 1-24 and Col. 10 lines 65- Col. 11 lines 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify two coils as taught by Chang to incorporate teaching of Acker, since configuration of two coils was well known in the art as taught by Acker.  One of ordinary skill in the art could have combined the elements as claimed by Chang with no change in their respective functions, but simply rearranging two coils to be perpendicular, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide sensitivities to different axes (Col. 10 lines 65- Col. 11 lines 10), and there was reasonable expectation of success.
Claims 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang, Tolkowsky, and Tgavalekos as applied to claim 24 above, and further in view of “Ramamurthy et al.,” US 2009/0137952 (hereinafter Ramamurthy). 
Regarding to claims 38-40, Chang, Tolkowsky, and Tgavalekos together disclose all limitations of claim 24 as discussed above.
Chang further teaches wherein the guide instrument further comprises:
a proximal section (Figures 2A-B and 3 show distal and proximal section of the instrument);
a steerable distal section (steerable, capable of being articulated [0077]); and
Chang does not further explicitly teach details of a plurality of actuation cables extending from the proximal section into the steerable distal section, wherein each actuation cable of the plurality of actuation cables is configured to actuate the steerable distal section, an actuator, wherein each actuation cable of the plurality of actuation cables is coupled to the actuator, and wherein the actuator is configured to actuate the steerable distal section of the guide instrument by actuating at least one actuation cable of the plurality of actuation cables, and as well as a shape sensor and its details. 
However, in the same field of navigating medical instruments with sensors, Ramamurthy discloses following limitations:
Of claim 38, a plurality of actuation cables extending from the proximal section into the steerable distal section, wherein each actuation cable of the plurality of actuation cables is configured to actuate the steerable distal section (pull wires [0180]) 
of claim 39, an actuator, wherein each actuation cable of the plurality of actuation cables is coupled to the actuator, and wherein the actuator is configured to actuate the steerable distal section of the guide instrument by actuating at least one actuation cable of the plurality of actuation cables (pull wires coupled to the servo motor of the instrument driver [0180])
Of claim 40, the sensor comprises a shape sensor; and the processing hardware is configured to receive the second signal from the shape sensor and employ the second signal as an indication of a pointing direction of the guide instrument (Figure 5, [0106], [0110], [0151], [0181]-[0197])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify steerable instrument as taught by Chang to incorporate teachings by Ramamurthy, since using shape sensor and steering the medical device with pull-wires were well known in the art as taught by Ramamurthy.  One of ordinary skill in the art could have combined the steerable device as claimed by Chang with no change in their respective functions, by (1) employing tension based articulation of the medical instrument using pull wires, and (2) adding a shape sensor, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to (1) control the movement of the device ([0180]) and (2) to provide accurate manipulation and positioning of the distal portion of the device ([0106]), and there was reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793